Exhibit 10.2

 

VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT, dated as of September 25, 2016 (this
“Agreement”), is entered into by and between CBOE Holdings, Inc., a Delaware
corporation (“Parent”), and the undersigned (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, Parent, CBOE Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), CBOE V, LLC, a Delaware limited liability
company and a wholly owned subsidiary of Parent (“Merger LLC”), and Bats Global
Markets, Inc., a Delaware corporation (the “Company”), are contemplating
entering into an Agreement and Plan of Merger (as the same may be amended or
otherwise modified from time to time in accordance with the terms thereof, the
“Merger Agreement”);

 

WHEREAS, as an inducement to and condition of Parent’s, Merger Sub’s and Merger
LLC’s willingness to enter into the Merger Agreement, they are requiring that
the Stockholder enter into this Agreement, and the Stockholder desires to induce
Parent, Merger Sub and Merger LLC to enter into the Merger Agreement; and

 

WHEREAS, as of the date of this Agreement, the Stockholder has the power to vote
and dispose of that number of shares (the “Shares”) of voting common stock of
the Company, $0.01 par value per share (“Company Voting Common Stock”), set
forth on the signature page hereto.

 

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound by this Agreement, the parties hereto agree as
follows:

 

1.                                      Certain Covenants.

 

1.1                               Voting Agreement.

 

(a)                                 From and after the date of this Agreement
until the Termination Date, the Stockholder hereby irrevocably and
unconditionally covenants and agrees that at any meeting of the stockholders of
the Company (whether annual or special) or at any adjournment or postponement
thereof upon which a vote or other approval is sought, the Stockholder shall:
(i) appear at such meeting or otherwise cause all of the Stockholder’s Shares to
be counted as present thereat for the purpose of establishing a quorum and
(ii) vote or cause to be voted, in person or by proxy, all of the Shares (A) in
favor of the adoption of the Merger Agreement and the approval of the
transactions contemplated thereby, (B) in favor of any proposal to adjourn or
postpone such meeting of the Company’s stockholders to a later date if there are
not sufficient votes to adopt the Merger Agreement, (C) against any Company
Acquisition Proposal or any other extraordinary corporate transaction (other
than the Merger), such as a merger, consolidation, business combination, tender
or exchange offer, reorganization, recapitalization, liquidation, or sale or
transfer of all or substantially all of the assets or securities of the Company

 

--------------------------------------------------------------------------------


 

or any of its material Subsidiaries, (D) against any amendment to the Company’s
certificate of incorporation or bylaws that would be reasonably expected to
impair or materially delay the consummation of the Transactions and (E) any
other proposal, action or transaction that would reasonably be expected to
materially impede, frustrate, prevent or nullify the Merger or the Merger
Agreement.  Except as explicitly set forth in this Section 1.1, nothing in this
Agreement shall limit the right of the Stockholder to vote in favor of, against
or abstain with respect to any matters presented to the Company’s stockholders.

 

(b)                                 Until the Termination Date, the obligations
of the Stockholder specified in this Section 1.1 shall apply whether or not the
Board of Directors of the Company (or any committee thereof) has effected a
Company Adverse Recommendation Change.

 

1.2                               Restrictions on Transfer.  The Stockholder
hereby covenants and agrees that from and after the date of this Agreement until
the Termination Date (as defined below), the Stockholder will not (a) directly
or indirectly, sell, transfer, assign, pledge, hypothecate, tender, encumber or
otherwise dispose of (any such action, a “Transfer”) or limit the Stockholder’s
right to vote the Shares, or agree to do any of the foregoing; (b) knowingly
take any action that is, individually or in the aggregate, reasonably likely to
prevent or materially impair or delay the Stockholder’s ability to satisfy its
obligations under this Agreement or (c) take any action that would make any of
the Stockholder’s representations or warranties contained in this Agreement
untrue or incorrect or prevent or materially impair or delay the Stockholder
from performing the Stockholder’s obligations under this Agreement. 
Notwithstanding the foregoing, the following Transfers are permitted:
(i) Transfers of Shares to any Affiliate of the Stockholder who has agreed in
writing (the form and substance of which is reasonably acceptable to Parent) to
be bound by the terms of this Agreement and (ii) Transfers of Shares with
Parent’s prior written consent.

 

1.3                               No Solicitation.  From and after the date of
this Agreement until the Termination Date, the Stockholder will not, and will
cause the Stockholder’s Affiliates and the Stockholder’s and their respective
Representatives not to, directly or indirectly: (a) solicit, initiate or
knowingly encourage or knowingly induce or facilitate the making, submission or
announcement of any inquiries or the making of any proposal or offer
constituting, related to or that could reasonably be expected to lead to a
Company Acquisition Proposal, (b) make available any confidential or non-public
information regarding the Company or any of its Subsidiaries to any Person
(other than Parent and Parent’s or the Company’s Representatives acting in their
capacity as such) in connection with or in response to a Company Acquisition
Proposal or any proposal, inquiry or offer that could reasonably be expected to
lead to a Company Acquisition Proposal, (c) engage in discussions or
negotiations with any Person with respect to any Company Acquisition Proposal or
any proposal, inquiry or offer that could reasonably be expected to lead to a
Company Acquisition Proposal (other than to state that they currently are not
permitted to have discussions), (d) approve, endorse or recommend any Company
Acquisition Proposal or any proposal, inquiry or offer that could reasonably be
expected to lead to a Company Acquisition Proposal or (e) make or authorize any
statement, recommendation or solicitation in support of any Company Acquisition
Proposal or any proposal, inquiry or offer that could reasonably be expected to
lead to a Company Acquisition Proposal.  Notwithstanding the foregoing, the
Stockholder and its Affiliates and their respective Representatives, in their
capacity as Representatives of the Company, may take the actions listed in
clauses (b) through

 

2

--------------------------------------------------------------------------------


 

(e) of this Section 1.3 to the extent the Company’s Representatives would be
permitted to take such actions pursuant to Section 5.3 of the Merger Agreement.

 

1.4                               Certain Events.  This Agreement and the
obligations hereunder will attach to the Shares and will be binding upon any
Person to whom or which legal or Beneficial Ownership of any or all of the
Shares passes, whether by operation of applicable Law or otherwise, including,
as applicable, the Stockholder’s heirs, legal representatives, successors and
assigns.

 

1.5                               Appraisal Rights.  The Stockholder hereby
waives, to the fullest extent permitted by Law, and agrees not to assert any
rights of appraisal or any dissenters’ rights that (whether under applicable Law
or otherwise) the Stockholder may have or could potentially have or acquire in
connection with the Merger in respect of the Shares.

 

1.6                               Disclosure.  The Stockholder hereby authorizes
Parent to publish and disclose in any announcement or disclosure required by the
Securities and Exchange Commission (the “SEC”), the NASDAQ or any other national
securities exchange and, to the extent required by applicable Law, the Form S-4
and Joint Proxy Statement (including all documents and schedules filed with the
SEC in connection therewith) and any other required filings under the Securities
Act of 1933 (the “Securities Act”) or the Securities Exchange Act of 1934 (the
“Exchange Act”), or otherwise required by Law, the Stockholder’s identity and
ownership of the Shares and the nature of the Stockholder’s commitments,
arrangements and understandings under this Agreement.

 

1.7                               Inconsistent Agreements.  The Stockholder
hereby covenants and agrees that, except for this Agreement, the Stockholder
shall not (a) any time prior to the Termination Date, enter into any voting
agreement, voting trust or similar agreement or arrangement with respect to the
Shares that is inconsistent with this Agreement and (b) grant at any time while
this Agreement remains in effect a proxy, consent or power of attorney with
respect to the Shares that is inconsistent with this Agreement.

 

1.8                               Further
Assurances.                                      From time to time and without
additional consideration, the Stockholder shall execute and deliver, or cause to
be executed and delivered, such additional instruments, and shall take such
further actions, as Parent may reasonably request for the purpose of carrying
out the intent of this Agreement.

 

2.                                      Representations and Warranties of the
Stockholder.  The Stockholder by this Agreement represents and warrants to
Parent, as of the date hereof, that:

 

2.1                               Ownership.  The Shares are, and prior to the
Effective Time the Shares will be, Beneficially Owned by the Stockholder, free
and clear of any Liens of any nature whatsoever, except for (a) restrictions on
transfer under securities Laws, (b) those created by this Agreement and
(c) those under that certain Lock-Up Letter, dated as of April 4, 2016, from the
Stockholder to Morgan Stanley & Co. LLC and Citigroup Global Markets Inc.

 

2.2                               Sole Power.  The Stockholder has, and at all
times through the Effective Time will have, sole voting power with respect to
the matters set forth in this Agreement, sole power of disposition, sole power
to issue instructions with respect to the matters set forth in this

 

3

--------------------------------------------------------------------------------


 

Agreement, and sole power to agree to all of the matters set forth in this
Agreement, in each case, with respect to all of the Shares.

 

2.3                               Authorization.  The Stockholder has legal
right and capacity, to execute and deliver this Agreement, to perform the
Stockholder’s obligations hereunder and to consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement by
the Stockholder and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary action of the
Stockholder, and no other proceedings on the part of the Stockholder or any
Affiliate thereof are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated by this Agreement. 
This Agreement has been duly executed and delivered by the Stockholder and,
assuming the due authorization, execution and delivery by Parent, this Agreement
constitutes a valid and binding obligation of the Stockholder, enforceable
against the Stockholder in accordance with its terms (except to the extent that
enforceability (a) may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization or similar Laws affecting or
relating to creditors’ rights generally (whether now or hereafter in effect) and
(b) is subject to general principles of equity).

 

2.4                               No Violation.  The execution, delivery and
performance of this Agreement by the Stockholder do not and will not, and the
consummation by the Stockholder of the transactions contemplated by this
Agreement will not, with or without notice or lapse of time, or both, conflict
with or violate any Law applicable to the Stockholder or by which any of the
Stockholder’s property or assets is bound.  The Stockholder has revoked or
terminated any proxies, voting agreements or similar arrangements previously
given or entered into with respect to the Shares.  The execution and delivery of
this Agreement by the Stockholder do not do not and will not require any
consent, approval, order, license, authorization or permit of, action by,
filing, registration or declaration with or notification to, any Governmental
Entity, except for (a) compliance with the applicable requirements of the
Securities Act and the Exchange Act and (b) compliance with any applicable
international, federal or state securities or “blue sky” Laws.

 

2.5                               Reliance by Parent.  The Stockholder
understands and acknowledges that Parent is entering into the Merger Agreement
in reliance upon the Stockholder’s execution and delivery of this Agreement and
the representations and warranties of the Stockholder contained in this
Agreement.

 

2.6                               The Stockholder Has Adequate Information.  The
Stockholder is a sophisticated seller with respect to the Shares and has
adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the sale of the Shares and has
independently, without reliance upon Parent, and based on such information as
the Stockholder has deemed appropriate, made the Stockholder’s own analysis and
decision to enter into this Agreement.

 

3.                                      Representations and Warranties of
Parent.  Parent by this Agreement represents and warrants to the Stockholder, as
of the date hereof that:

 

4

--------------------------------------------------------------------------------


 

3.1                               Authorization.  Parent has all necessary power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. 
The execution and delivery by Parent of this Agreement and the consummation by
Parent of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action of Parent, and no other corporate
proceedings on the part of Parent are necessary to approve this Agreement or to
consummate the transactions contemplated by this Agreement.

 

3.2                               No Violation.  The execution and delivery of
this Agreement by Parent and the consummation by Parent of the transactions
contemplated by this Agreement do not and will not with or without notice or
lapse of time, or both, conflict with or violate any Law applicable to Parent or
by which any of Parent’s property or assets is bound or require any consent,
approval, order, license, authorization or permit of, action by, filing,
registration or declaration with or notification to, any Governmental Entity,
except for (a) compliance with the applicable requirements of the Securities Act
and the Exchange Act and (b) compliance with any applicable international,
federal or state securities or “blue sky” Laws.

 

4.                                      Miscellaneous.

 

4.1                               Term.  Notwithstanding any other provision of
this Agreement or any other agreement, this Agreement and all obligations
hereunder shall terminate and cease to have any force or effect upon the
earliest of (a) the Closing, (b) any termination of the Merger Agreement in
accordance with its terms, (c) the written agreement of the Stockholder and
Parent to terminate this Agreement and (d) the delivery of written notice of
termination by the Stockholder to Parent following any Fundamental Amendment
(the earliest date, the “Termination Date”).  For purposes of this Agreement,
“Fundamental Amendment” means the execution by the Company, Parent, Merger LLC
and Merger Sub of an amendment to, or waiver by the Company, Parent, Merger LLC
or Merger Sub of any provision of, the Merger Agreement that (i) reduces the
cash component or the stock component of the Merger Consideration, (ii) changes
the form of the Merger Consideration or (iii) changes the election rights of
holders of Company Shares set forth in Article II of the Merger Agreement.  If
the Stockholder does not exercise the termination right described in clause
(d) above within five Business Days following the date the Stockholder is
notified that such Fundamental Amendment is effected, then this Agreement shall
continue in full force and effect.

 

4.2                               Fiduciary Duties.  Notwithstanding anything in
this Agreement to the contrary: (a) the Stockholder makes no agreement or
understanding herein in any capacity other than in the Stockholder’s capacity as
a Beneficial Owner of Shares and (b) if the Stockholder is an individual,
nothing herein will be construed to limit or affect the Stockholder or any
Representative of the Stockholder, as applicable from (i) exercising the
Stockholder’s fiduciary duties as a director or officer of the Company or any of
its Subsidiaries or (ii) otherwise taking any action or inaction in such
Person’s capacity as a director or officer of the Company or any Subsidiary of
the Company, and any such action shall not constitute a breach of this
Agreement.

 

4.3                               Amendment and Waiver. This Agreement may be
amended by mutual agreement of the parties hereto and may not be amended except
by an instrument in writing signed by both parties hereto.  Subject to
applicable Law, either party hereto may (a) extend the

 

5

--------------------------------------------------------------------------------


 

time for the performance of any obligation or other act of the other party
hereto, (b) waive any inaccuracy in the representations and warranties of the
other party contained herein, (c) waive compliance by the other party with any
agreement contained herein or (d) waive any condition to which its obligations
are subject.  Any such extension or waiver shall only be valid if set forth in
an instrument in writing signed by the party or parties to be bound thereby. 
Notwithstanding the foregoing, no failure or delay by any party in exercising
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. In the event that Parent agrees to any amendment, extension or
waiver of the terms of this Agreement for the benefit of any other director or
officer of the Company that has entered into a corresponding agreement with
Parent, such amendment, extension or waiver shall automatically be deemed to
apply to the Stockholder, mutatis mutandis.

 

4.4                               Costs and Expenses.  Each party shall each
bear its own costs and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement.

 

4.5                               Binding Effect.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective representatives, successors and assigns.  The obligations
and liabilities assumed in this Agreement by the parties hereto shall be binding
upon each party’s respective successors and assigns, which shall include
successors by operation of Law, such as by merger.

 

4.6                               Entire Agreement; Third-Party Beneficiaries. 
This Agreement constitutes the entire agreement, and supersedes all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings, between the parties hereto with respect to the subject matter
hereof.  Nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person other than the parties hereto and, as applicable, their
respective heirs, legal representatives, successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement, except that Merger Sub and Merger LLC shall be express
third-party beneficiaries of this Agreement.

 

4.7                               Assignments.  Neither this Agreement nor any
of the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void.

 

4.8                               Execution in Counterparts.  This Agreement may
be executed in two or more counterparts, all of which shall be considered one
and the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.  The
exchange of a fully executed Agreement (in counterparts or otherwise) by
facsimile or by electronic delivery in .pdf format shall be sufficient to bind
the parties to the terms and conditions of this Agreement.

 

4.9                               Notices, Etc.  All notices and other
communications hereunder shall be in writing and shall be deemed duly given
(a) on the date of delivery if delivered personally, or if by facsimile or
email, upon written confirmation of receipt by facsimile or email, (b) on the
first

 

6

--------------------------------------------------------------------------------


 

Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

if to Parent, to:

 

 

 

 

CBOE Holdings, Inc.

 

400 South LaSalle Street

 

Chicago, Illinois 60605

 

Attention:

Joanne Moffic-Silver (mofficj@cboe.com)

 

with a copy to:

 

 

Sidley Austin LLP

 

One South Dearborn Street

 

Chicago, Illinois 60603

 

Attention:

Thomas A. Cole (tcole@sidley.com)

 

 

Beth E. Peev (bpeev@sidley.com)

 

Facsimile:

(312) 853-7036

 

if to the Stockholder, to the Stockholder’s address set forth on the signature
page hereto.

 

4.10                        Governing Law.  This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated by this Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without regard to the laws of
any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of Delaware.

 

4.11                        Further Assurances.  The parties to this Agreement
agree to cooperate and to execute and deliver such instruments and take such
further actions as the other party to this Agreement may, from time to time,
reasonably request in order to effectuate the purposes and to carry out the
terms of this Agreement.

 

4.12                        Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

4.13                        Submission to Jurisdiction; Service of Process. 
Each of the parties irrevocably agrees that any Action with respect to this
Agreement or the rights or obligations

 

7

--------------------------------------------------------------------------------


 

arising hereunder, or for recognition and enforcement of any Judgment in respect
of this Agreement or the rights or obligations arising hereunder brought by the
other party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). The parties further agree that no party to
this Agreement shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 4.13, and each party waives any objection to the imposition
of such relief or any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument. Each of the parties hereby
irrevocably submits with regard to any such Action for itself and in respect of
its property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated hereby in any court other than
the aforesaid courts.  Each of the parties by this Agreement irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any Action with respect to this Agreement, (a) any claim that it
is not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 4.13,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the Action in
such court is brought in an inconvenient forum, (ii) the venue of such Action is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.  Each of the parties by this Agreement consents
to service being made through the notice procedures set forth in Section 4.9 and
agrees that service of any process, summons, notice or document by registered
mail (return receipt requested and first-class postage prepaid) to the
respective addresses set forth in Section 4.9 shall be effective service of
process for any Action in connection with this Agreement or the transactions
contemplated hereby.

 

4.14                        Definitions.  Capitalized terms used herein but not
otherwise defined in the body of this Agreement shall have the respective
meanings set forth in the Merger Agreement as in effect on the date hereof.

 

4.15                        Relationship of Parties.  Nothing contained herein
shall establish any fiduciary, partnership, joint venture or similar
relationship between the parties hereto except to the extent otherwise expressly
stated herein or therein.

 

4.16                        Severability.  Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any

 

8

--------------------------------------------------------------------------------


 

party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

4.17                        Enforcement.  The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each party shall be entitled to specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Delaware Court of Chancery, this being in
addition to any other remedy to which such party is entitled at law or in
equity.  Each of the parties hereby further waives any requirement under any law
to post security as a prerequisite to obtaining equitable relief.

 

4.18                        Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein, and any statute referred to herein
shall include the rules and regulations promulgated thereunder.  If an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if it is drafted by both of the parties hereto, and no presumption
or burden of proof shall arise favoring or disfavoring either party by virtue of
authorship of any of the provisions of this Agreement.

 

* * * * *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and the Stockholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

 

CBOE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

(signature)

 

 

 

Name:

 

 

 

(please print full name)

 

 

 

 

Shares:

 

 

 

Address:

 

c/o Bats Global Markets, Inc.

 

8050 Marshall Drive, Suite 120

 

Lenexa, KS 66214

 

Facsimile:

 

Email:

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------